In a letter dated March 6, 1996, to the Clerk of the Appellate Courts, respondent Steven L. Stapleton, of Dodge City, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1995 Kan. Ct. R. Annot. 219).
At the time respondent surrendered his license, one complaint was docketed for investigation by the Disciplinary Administrator. The Disciplinary Administrator’s office had also received numerous complaints from respondent’s clients that he had abandoned his practice of law, had failed to communicate with his clients, and had missed court dates.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
Is Therefore Ordered that Steven L. Stapleton be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Steven L. Stapleton from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1995 Kan. Ct. R. Annot. 222).